



COURT OF APPEAL FOR ONTARIO

CITATION: B2B Bank v. Hails, 2018 ONCA 380

DATE: 20180418

DOCKET: C64489

Benotto, Brown and Miller JJ.A.

BETWEEN

B2B Bank

Plaintiff (Respondent)

and

Darrell George Hails

Defendant (Appellant)

Darrell George Hails, acting in person

Cristina Internicola, for the respondent

Heard and released orally: April 17, 2018

On appeal from the order of Justice Andrew J. Goodman of
    the Superior Court of Justice, dated September 22, 2017.

REASONS FOR DECISION

[1]

The appellant defaulted on a residential mortgage granted in favour of
    the respondent. The respondent brought a motion for summary judgment, including
    an order for possession, which was granted unopposed. As the mortgage was to
    mature five weeks subsequent, the motion judge provided for the order to be
    held in abeyance for five weeks, to November 1, 2017, to allow the appellant an
    opportunity to make financial arrangements and redeem the mortgage.

[2]

The appellant subsequently appealed to this court. He brought an
    unsuccessful motion to stay the order for possession pending appeal. He has
    since been evicted and the house has been sold.

[3]

The appellant now seeks leave to admit fresh evidence, made up of a
    disparate collection of materials that were available at the time of the
    hearing of the summary judgment motion, and in any event have no relevance to
    the action. The motion to admit fresh evidence is dismissed.

[4]

The appellant argues that the motion judge erred by denying him an
    opportunity to amend his statement of defence and file a counterclaim. Leave
    was not granted to amend the statement of defence or file a counterclaim.

[5]

The appellant has not been able to articulate an arguable defence or
    counterclaim.

[6]

The appeal is dismissed. Costs are awarded to the respondent in the
    amount of $8,500, inclusive of disbursements and taxes.

M.L. Benotto J.A.

David Brown J.A.

B.W. Miller J.A.


